CLD-109                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 15-2341
                                      ___________

                                     ERIC J. RHETT,
                                                Appellant

                                             v.

            UNITED STATES OF AMERIC; HUDSON COUNTY CHILD
        SUPPORT UNIT; PSE&G COMPANY; JOSEPH SINISI; FIREMAN’S
    FUND INSURANCE COMPANY; NEW JERSEY STATE TRUST FUND UNIT;
    HUGH P. FRANCIS, ESQ.; MIIX INSURANCE COMPANY FOR DR. HOWARD
      PECKER; DR. DOUGLAS BRADLEY; DR. FAD J. BEJJANI; GEORGE &
       LUCYANNA THALODY; MEHTA MONICA, M.D.; FREDA J. RHETT;
      DEPARTMENT OF COMMUNITY AFFAIRS – DIVISION OF HOUSING

                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                             (D.C. Civil No. 2:15-cv-01846)
                      District Judge: Honorable Stanley R. Chesler
                      ____________________________________

    Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or Summary
                Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     January 14, 2016
               Before: FISHER, JORDAN, and VANASKIE, Circuit Judges

                            (Opinion filed: January 26, 2016)
                                       _________

                                        OPINION*
                                        _________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Eric Rhett, proceeding pro se, appeals from the District Court’s order dismissing

his amended complaint with prejudice. For the reasons set forth below, we will

summarily affirm.

       On March 11, 2015, Rhett filed a proposed complaint and application to proceed

in forma pauperis in the District Court. The District Court granted Rhett’s application to

proceed in forma pauperis and screened the complaint pursuant to 28 U.S.C.

§ 1915(e)(2). Although the District Court could discern that the allegations in the

complaint appeared to relate to the administration of Rhett’s late mother’s trust, the

District Court concluded that the complaint was essentially incoherent and lacking in any

viable claim. Accordingly, pursuant to § 1915(e)(2)(B)(ii), the District Court dismissed

the complaint without prejudice and provided Rhett 45 days to file an amended

complaint.

       Rhett subsequently filed an amended complaint. In screening the amended

complaint pursuant to § 1915(e)(2), the District Court once again concluded that it

similarly failed to state any claim upon which relief could be granted. Noting that the

amended complaint appeared to present numerous unconnected grievances against

various entities and individuals, interspersed with “snippets of laws, receipts, grocery

purchases, electricity bills, newspaper clippings, paychecks, and various applications,”

the District Court determined that Rhett did not provide any comprehensible allegations

                                             2
or “digestible set of facts” from which it could discern any plausible federal cause of

action. Accordingly, the District Court dismissed the amended complaint with prejudice.

       Rhett appeals.1 We have jurisdiction pursuant to 28 U.S.C. § 1291, and exercise

plenary review over the District Court’s dismissal of Rhett’s amended complaint for

failure to state a claim under § 1915(e). See Allah v. Seiverling, 229 F.3d 220, 223 (3d

Cir. 2000). Upon review, we will summarily affirm the District Court’s decision because

the appeal does not raise a substantial question. 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       The District Court properly dismissed the amended complaint. Even construing

the amended complaint liberally, see, e.g., Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(per curiam), Rhett fails to state any cognizable claim for relief. Instead, Rhett’s

pleadings contain mostly unintelligible allegations against multiple disparate entities and

individuals, including the United States of America, New Jersey state and county

agencies, medical doctors, insurance entities, an electric company, and Rhett’s sister.

The convoluted and largely incomprehensible amended complaint appears to raise

various unconnected grievances against these defendants related, in part, to insufficient

disability payments, misdiagnosis of an injury that occurred in 1998, loss of power at an

apartment building, and the administration of his late mother’s trust. Absent from the

amended complaint, however, are any comprehensible, viable claims for relief.

Moreover, given that Rhett was previously provided an opportunity to amend his


1
 He also submits several documents in support of his appeal and presents several
motions, including a motion to temporarily receive a monthly medical allowance and a
                                            3
complaint, the District Court did not err when it declined to grant Rhett further leave to

amend and dismissed the amended complaint with prejudice. See Grayson v. Mayview

State Hosp., 293 F.3d 103, 108 (3d Cir. 2002) (explaining that leave to amend need not

be granted if amendment would be futile).

       Accordingly, we will affirm the District Court’s judgment. We also deny Rhett’s

pending motions.




motion to deviate from normal appellate practice.
                                           4